     Case 2:21-cv-01360-JCM-NJK Document 1 Filed 07/20/21 Page 1 of 7



 1   NICHOLAS M. WAJDA
     Nevada State Bar No: 11480
 2   Law Offices of Nicholas M. Wajda, Esq.
 3   871 Coronado Center Drive, Ste. 200
     Henderson, NV 89052
 4   Telephone: (702) 900-6339
     Email Address: nick@wajdalawgroup.com
 5   Attorney for Plaintiff
 6

 7                                 UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF NEVADA
 8
                                                            Case No. 2:21-cv-01360
 9    DARLENE D. JACKSON,
10                                                          COMPLAINT FOR DAMAGES
                          Plaintiff,
11                                                          1. VIOLATION OF THE FAIR DEBT
              v.                                            COLLECTION PRACTICES ACT, 15
12                                                          U.S.C. § 1692 ET SEQ.;

13    PLUSFOUR, INC.,
                                                            JURY TRIAL DEMANDED
14                        Defendant.

15
             NOW comes DARLENE D. JACKSON (“Plaintiff”), by and through the undersigned
16
     attorney, complaining as to the conduct of PLUSFOUR, INC. (“Defendant”) as follows:
17
                                          NATURE OF THE ACTION
18
        1.     Plaintiff brings this action for damages pursuant to the Fair Debt Collection Practices Act
19

20   (“FDCPA”) under 15 U.S.C. § 1692 et seq. for Defendant’s unlawful conduct.

21
                                         JURISDICTION AND VENUE
22
        2.     This action arises under and is brought pursuant to the FDCPA. Subject matter jurisdiction
23
     is conferred upon this Court by 28 U.S.C. §§ 1331 and 1337, as the action arises under the laws of
24

25   the United States.

26

27

28
                                                        1
         Case 2:21-cv-01360-JCM-NJK Document 1 Filed 07/20/21 Page 2 of 7



 1          3.   Venue is proper in this Court pursuant to 28 U.S.C. § 1391 as Defendant regularly conducts
 2   business in the District of Nevada and a substantial portion of the events or omissions giving rise
 3
     to the claims occurred within the District of Nevada.
 4

 5                                                           PARTIES

 6          4.    Plaintiff is a consumer over 18 years of age residing in Las Vegas, Nevada which lies

 7   within the District of Nevada.
 8
            5.    Defendant is a third party debt collector that claims to “recover your debts in a
 9

10   professional and efficient manner” and to break the stigma associated with debt collectors by way

11   of Defendant’s own high standards.1 Defendant is incorporated in the State of Nevada and is

12   headquartered at 8985 S. Eastern Avenue, Suite 100, Las Vegas, Nevada 89123. Defendant
13   regularly collects from consumers in the State of Nevada.
14
            6.    Defendant acted through its agents, employees, officers, members, directors, heirs,
15

16       successors,     assigns,     principals,    trustees,        sureties,   subrogees,   third-party   contractors,

17       representatives and insurers at all times relevant to the instant action.
18
                                         FACTS SUPPORTING CAUSES OF ACTION
19
            7.    Approximately in 2016, Plaintiff co-signed a lease for her daughter LaToya Roberts
20

21   (“LaToya”) for a townhouse located in Las Vegas and managed by Hidden Canyon Village

22   (“Hidden Canyon”).

23          8.    Sometime in 2018, LaToya signed a second lease with Hidden Canyon (the “2018
24   Lease”).
25
            9.    Plaintiff did not co-sign the 2018 Lease and is not responsible for obligations incurred
26

27

28   1
         https://plusfourinc.com/about-credit-collections-services/
                                                                      2
     Case 2:21-cv-01360-JCM-NJK Document 1 Filed 07/20/21 Page 3 of 7



 1   for the 2018 Lease.
 2      10.      Yet, around May 2021, Plaintiff noticed that Defendant reported a $6,038.00 defaulted
 3
     debt (the “subject debt”) in collections on her credit reports for the 2018 Lease.
 4
        11.      Upon seeing this trade-line, Plaintiff called Defendant to advise that she did not owe the
 5
     subject debt and that Defendant should not be reporting it on her credit reports.
 6

 7      12.      Shortly after the above conversation, Plaintiff called Defendant a second time to dispute

 8   the debt.

 9      13.      During this second conversation, Defendant made false statements about Plaintiff
10
     signing the 2018 Lease as well as that Defendant had proof of Plaintiff’s signing.
11
        14.      Plaintiff again repeated to Defendant that she did not co-sign the 2018 Lease.
12
        15.      Despite Plaintiff’s explicit disputes regarding the debt, Plaintiff has never received
13
     anything in writing from Defendant to validate the debt.
14

15      16.      To rescue her credit ratings from Defendant’s erroneous reporting, Plaintiff signed up

16   for credit repair services, which has not produced desired results.
17      17.      Frustrated and extremely concerned with Defendant’s conduct, Plaintiff spoke with her
18
     undersigned attorney regarding her rights and remedies, resulting in expenses.
19
        18.      Plaintiff was unduly inconvenienced, harassed, deceived, and oppressed by Defendant’s
20
     unlawful attempts to collect the subject debt.
21

22                COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

23      19.      Plaintiff restates and realleges paragraphs 1 through 18 as though fully set forth herein.

24      20.      Plaintiff is a “consumer” as defined by FDCPA § 1692a(3).
25      21.      Defendant is a “debt collector” as defined by § 1692a(6) because its primary business is
26
     the collection of delinquent debts and it regularly collects debts and uses the mail and/or the
27
     telephones to collect delinquent accounts allegedly owed to a third party.
28
                                                          3
     Case 2:21-cv-01360-JCM-NJK Document 1 Filed 07/20/21 Page 4 of 7



 1      22.   Moreover, Defendant is a “debt collector” because it acquired rights to the subject debt
 2   after it was in default. 15 U.S.C. § 1692a(6).
 3
        23.   The debt which Defendant is attempting to collect upon is a “debt” as defined by FDCPA
 4
     § 1692a(5) as it arises out of a transaction due or asserted to be owed or due to another for personal,
 5
     family, or household purposes.
 6

 7      24.   Defendant used the phone to attempt to collect the subject debt and, as such, engaged in

 8   “communications” as defined in FDCPA § 1692a(2).

 9      25.   Defendant’s communications to Plaintiff were made in connection with the collection of
10
     the subject debt.
11
              a. Violations of FDCPA § 1692d
12
        26.   The FDCPA, pursuant to 15 U.S.C. § 1692d, prohibits a debt collector from engaging in
13
     “any conduct the natural consequence of which is to harass, oppress, or abuse any person in
14

15   connection with the collection of a debt.”

16      27.   Defendant violated § 1692d when it refused to take notice of Plaintiff’s dispute of the
17   subject debt and to engage in an investigation.
18
        28.   Plaintiff explained that she did not co-sign the 2018 Lease and did not owe the subject
19
     debt.
20
        29.   It would have been straightforward for Defendant to verify Plaintiff’s above explanations
21

22   and accordingly to present results of the verification.

23      30.   Instead, without referring to any, even minimal, investigation of the accuracy of the

24   subject debt, Defendant simply stated to Plaintiff that Plaintiff co-signed the 2018 Lease and that it
25   had proof of such signing.
26
        31.   Defendant never presented to Plaintiff what the proof of signing was.
27

28
                                                         4
     Case 2:21-cv-01360-JCM-NJK Document 1 Filed 07/20/21 Page 5 of 7



 1      32.   A reasonable fact finder would infer that Defendant had no such proof and made false
 2   statements.
 3
        33.   Defendant’s indifference and even more egregiously, false accusations against Plaintiff,
 4
     carries with it the natural consequence of harassing, deceiving, and oppressing Plaintiff with the
 5
     objective that Plaintiff succumbs to payment of a debt she does not owe.
 6

 7            b. Violations of FDCPA § 1692e

 8      34.   The FDCPA, pursuant to 15 U.S.C. § 1692e, prohibits a debt collector from using “any

 9   false, deceptive, or misleading representation or means in connection with the collection of any
10
     debt.”
11
        35.   In addition, this section enumerates specific violations, such as:
12
                   “The false representation of – the character, amount, or legal status of any debt.”
13                 15 U.S.C. § 1692e(2)(A);

14                 “The threat to take any action that cannot legally be taken or that is not intended
                   to be taken.” 15 U.S.C. § 1692e(5).
15
                   “Communicating or threatening to communicate to any person credit information
16
                   which is known or which should be known to be false, including the failure to
17                 communicate that a disputed debt is disputed.” 15 U.S.C. §1692e(8); and

18                 “The use of any false representation or deceptive means to collect or attempt to
                   collect any debt or to obtain information concerning a consumer.” 15 U.S.C. §
19                 1692e(10).

20      36.   Defendant violated 15 U.S.C. §§ 1692e, e(2)(A), e(5), and e(10) by falsely representing
21   to Plaintiff that she co-signed the 2018 Lease in order to press her to acknowledge responsibility
22
     for and make payments on the subject debt.
23
        37.   Defendant further violated above subsections by representing to Plaintiff that Defendant
24
     had proof of Plaintiff’s co-signing while failing to ever present Plaintiff with such proof. A
25

26   reasonable inference is that Defendant had no such proof but was hoping to scaring Plaintiff into

27   dropping her valid defenses and agreeing to payments.

28            c. Violations of FDCPA § 1692f
                                                             5
     Case 2:21-cv-01360-JCM-NJK Document 1 Filed 07/20/21 Page 6 of 7



 1      38.   The FDCPA, pursuant to 15 U.S.C. § 1692f, prohibits a debt collector from using “unfair
 2   or unconscionable means to collect or attempt to collect any debt.”
 3
        39.   Defendant violated § 1692f when it unconscionably represented to Plaintiff that she co-
 4
     signed the 2018 Lease in order to deceive her into acknowledging the subject debt.
 5
        40.   Defendant violated § 1692f when it unfairly represented to Plaintiff that it had proof of
 6

 7   Plaintiff’s co-signing but never presented it to her and thus deprived her of vital information as to

 8   the validity of the subject debt.

 9            d. Violations of the FDCPA § 1692g
10
        41.   The FDCPA, pursuant to 15 U.S.C. § 1692g(a) requires a debt collector to, “[w]ithin five
11
     days after the initial communication with a consumer in connection with the collection of any debt
12
     . . . send the consumer a written notice containing” several pieces of information, including: “(1)
13
     the amount of the debt; (2) the name [of the original creditor]; (3) a statement [regarding disputing
14

15   the debt within 30 days]; (4) a statement [outlining what happens if a consumer disputes a debt];

16   and (5) a statement that, upon written request . . . the debt collector will provide the consumer with
17   the name and address of the original creditor . . . .” Furthermore, pursuant to 15 U.S.C. § 1692g(b),
18
     “[a]ny collection activities and communication during the 30-day period may not overshadow or
19
     be inconsistent with the disclosure of the consumer’s right to dispute the debt or request the name
20
     and address of the original creditor.”
21

22      42.   Defendant violated § 1692g(a) by failing to provide the written information required

23   within five days after its initial communication with Plaintiff. Upon information and belief, such

24   initial communication occurred in May 2021 yet no written information has been provided to
25   Plaintiff by Defendant in connection with the subject debt up to filing of this Complaint.
26
        43.   Defendant further violated § 1692g(b) when it communicated with Plaintiff in a manner
27
     that was inconsistent with Plaintiff’s rights under § 1692g. By way of failing to provide validation,
28
                                                        6
     Case 2:21-cv-01360-JCM-NJK Document 1 Filed 07/20/21 Page 7 of 7



 1   Defendant deprived Plaintiff of crucial information as to the subject debt and as to how to best
 2   defend herself against such debt as she had reasons to assert that she does not owe the debt.
 3
        44.   As pled in paragraphs 16 through 18, Plaintiff has been harmed and suffered damages as
 4
     a result of Defendant’s illegal action.
 5
        WHEREFORE, Plaintiff DARLENE D. JACKSON respectfully requests that this Honorable
 6

 7   Court enter judgment in her favor as follows:

 8                  a. Declaring that the practices complained of herein are unlawful and violate the
                       aforementioned bodies of law;
 9
                    b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15 U.S.C.
10
                       § 1692k(a)(2)(A);
11
                    c. Awarding Plaintiff costs and reasonable attorney fees as provided under 15
12                     U.S.C. § 1692k(a)(3);

13                  d. Enjoining Defendant from further contacting Plaintiff; and
14
                    e. Awarding any other relief as this Honorable Court deems just and appropriate.
15
     Plaintiff demands trial by jury.
16
     Date: July 20, 2021                                   Respectfully submitted,
17
                                                           By: /s/ Nicholas M. Wajda
18
                                                           Nicholas M. Wajda, State Bar No. 11480
19                                                         Law Offices of Nicholas M. Wajda, Esq.
                                                           871 Coronado Center Drive, Ste. 200
20                                                         Henderson, NV 89052
                                                           Telephone: (702) 900-6339
21                                                         Facsimile: (866) 286-8433
22                                                         Email: nick@wajdalawgroup.com

23

24

25

26

27

28
                                                       7
